DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 11/18/2020.
	Claims 1-5, 7-9, 11-13 and 15-26 are pending.
	Claims 1-5, 7-9, 11-13 and 22-26 are allowed. 
	 Claims 15-21 remain withdrawn as been drawn to nonelected invention. 
	Claims 1-4, 7-9, 11-13 and 23-25 have been amended.
	Claims 6, 10 and 14 have been cancelled.
	Claim 26 has been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.

Response to Arguments
1.	Applicant’s arguments filled on 11/18/2020, See page 10, “Amendments to the Specification”. The amendment to the Specification is accepted and is entered by the examiner.
2.	Applicant’s arguments, see pages 10-13, 11/18/2020 with respect to independent claims 1 and 8, and dependents claims, have been fully considered and are persuasive.  The Claim Rejections 35 USC § 103 of the claims 1-5, 7-9, 11-13 and 22-25 has been withdrawn. 

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art cited, in the examiner rejection issued on 09/22/2020, 
Davidson (US 2014/0361077 Al) teaches a rail-mounted robot having an electronic tag reader configured to receive electronic tag data from electronic tags associated with inventory items and one or more antennas. The RFID reader  can be capable of reading a variety of RFID tag protocols, with a main controller can be in communication with the RFID subsystem in order to obtain inventory and/or location data. Also, the system has an inventory identification module configured to receive the electronic tag data from the rail-mounted robot and identify and/or locate the inventory items in the inventory area based at least partly on the electronic tag data, wherein the rail-mounted robotic inventory and localizing system can be configured to 
Seo et al. (US 2013/0089102 Al) teaches Coarse-Grained Reconfigurable Array (CGRA) including a plurality of processing elements, a plurality of routers respectively connected to the plurality of processing elements, and a plurality of connection links formed between the plurality of routers.
Dulai at al. (US 8,472,372 Bl) teaches a system, method, and computer program product are provided for transmitting wireless signals to one or more portable devices. In use, a plurality or wireless signals is received utilizing a plurality of protocols. In addition, the plurality of protocols associated with the plurality of wireless signals are converted to a single different protocol. Further Dulai teaches the plurality of wireless signals is transmitted to at least one portable device utilizing the single different protocol.
Jones (US 2014/0306808 Al) teaches a system comprises a first RFID reader, and at least one other RFID reader, and a processor. The RFID readers associate unique RFID tag information with at least one antenna that reads the information. The processor receives RFID data from the first RFID reader and the at least one other RFID reader and determines the location of the first RFID reader relative to the at 
In addition, the prior art made of record and not relied upon of:
•    Moeller (US 9,100,789 B2) for teaching mobile router network comprises at least one network operations center, used to monitor and administer or otherwise manage mobile router network including routing module is executed by processor to route data packets between wireless network and backhaul or cellular network.
•    Aizawa (US 2014/0237227 Al) for teaching an array-type processing device, which includes a first domain, a power supply to which is controllable, and a second domain to which the power supply is always supplied, the device comprises: a plurality of processing units which are allocated in the first domain, and each of which includes a plurality of processing elements and a router configured to control connections between the plurality of processing elements and a switching instruction signal.

	However, the combination of Davidson in view of Seo further in view of Dulai furthermore Jones, in addition to Moeller and/or Aizawa are silent as to explicitly disclosing “the second plurality of processing elements configured to receive and process the set of data comprising the location information about the one or more radio emitters of the RFID device into one or more cellular signals for communication via a cellular network, wherein the second plurality of processing elements are further configured to: convert the location information about the one or more radio emitters of the RFID device into information packets, wherein the information packets are formatted for transmission in the cellular network; and generate the one or more cellular signals comprising the information packets; and 4a second array of antennas coupled to the second plurality of processing elements and configured to communicate the one or more cellular signals comprising the information packets to a cellular node via the cellular network”. Therefore, the examiner is allowing independent claims 1 and 8 as they are rendered novel a nonobvious. Depending claims 2-5, 7, 22, and 8-9, 11-13, 23-26 respectively, and thus are also allowable for depending on allowable matter.

	
	The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant's claimed invention. Any comments 
Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 



/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        


/PETER LUDWIG/Primary Examiner, Art Unit 3687